United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1649
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Donnell Barrow

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: February 15, 2021
                              Filed: March 12, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       In February 2001, Donnell Barrow was convicted of possession with intent to
distribute at least five grams of cocaine base (crack cocaine) after a previous felony
conviction in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) & 851. At sentencing,
the district court determined that Barrow’s advisory guidelines sentencing range as
a career offender was 360 months to life imprisonment, based on 19.26 grams of
crack cocaine attributed to his offense, and sentenced him to 360 months
imprisonment and eight years of supervised release. In 2008, 2012, and 2015, the
court denied Barrow’s motions for a sentence reduction based on retroactive
sentencing guidelines changes that the court determined did not affect his case.

       In May 2019, Barrow filed a motion for sentence reduction pursuant to Section
404 of the First Step Act of 2018. Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222
(2018). Section 404(b) provides that, if the statutory penalty for an offense was
modified by section 2 or 3 of the Fair Sentencing Act of 2010, the district court may
“impose a reduced sentence as if sections 2 and 3 . . . were in effect at the time the
covered offense was committed.” The district court1 determined that Barrow was
eligible for First Step Act relief because the Fair Sentencing Act reduced his statutory
penalty range to zero to thirty years. It further noted that his current guidelines
sentencing range as a career offender would be 262 to 327 months imprisonment had
he been sentenced under the Fair Sentencing Act. Exercising its First Step Act
discretion, the court reduced Barrow’s term of supervised release from eight to six
years but declined to reduce the originally imposed 360-month term of imprisonment:

      Defendant’s offense conduct giving rise to the instant offense, his
      criminal history, his prior history while on correctional supervision, and
      his conduct while a BOP inmate causes the court to conclude that the
      sentence that is sufficient but not greater than necessary to achieve the
      goals of sentencing is the originally imposed 360-month term of
      incarceration. Defendant was a significant crack cocaine dealer who is
      classified as a career offender. . . . [D]efendant’s view that his [medical]
      condition was not properly cared for [by BOP] does not justify his
      persistent noncompliant behavior. Defendant has shown a persistent
      refusal to comply with rules in a restrictive environment and is likely to
      reoffend when released from prison.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
        On appeal, Barrow first argues the district court “erred . . . by failing to grant
him any sentencing reduction at all.” We disagree. Section 404(c) expressly
provides: “Nothing in this section shall be construed to require a court to reduce any
sentence pursuant to this section.” See United States v. Hoskins, 973 F.3d 918, 921
(8th Cir. 2020). He further argues the district court failed to appropriately consider
all relevant factors because “it is error for a district court not to consider and address”
the § 3553(a) sentencing factors and post-sentencing rehabilitation raised in his First
Step Act motion. Again, we disagree. The First Step Act permits but “does not
mandate that district courts analyze the section 3553 factors for a permissive
reduction in sentence.” United States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020).
Moreover, the court “need not respond to every argument made by defendant or recite
each section 3553 factor.” United States v. Williams, 943 F.3d 841, 844 (8th Cir.
2019).

       We review the district court’s First Step Act order for abuse of discretion. Our
task is to determine whether the sentencing judge “set forth enough to satisfy the
appellate court that [she] has considered the parties’ arguments and has a reasoned
basis for exercising [her] own legal decisionmaking authority.” United States v.
Booker, 974 F.3d 869, 871 (8th Cir. 2020), quoting Rita v. United States, 551 U.S.
338, 356 (2007). Here, the record establishes that, in exercising its discretion, the
district court considered Barrow’s arguments, expressly discussing his claim of
inadequate medical care and reducing his term of supervised release. The court gave
a reasoned basis for denying a reduced term of imprisonment. Barrow’s contention
the court imposed an “upward variance” when it declined to reduce a sentence above
the top of his modified guidelines range under the Fair Sentencing Act misconstrues
the nature of a discretionary sentence reduction under the First Step Act.

       The Order of the district court dated March 16, 2020, is affirmed.
                       ______________________________



                                           -3-